Citation Nr: 1330389	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals, left wrist injury (claimed as a fractured left arm).  

2.  Entitlement to service connection for residuals, cold weather injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant served on active duty from October 1978 to October 1981.  He also had service in the North Carolina National Guard.  

This matter comes before the Board of Veterans' Affairs (VA) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO), which denied, amongst other issues, service connection for residuals, left wrist injury (claimed as a fractured left arm), and service connection for residuals, cold weather injury.  Jurisdiction now lies with the Winston-Salem, North Carolina RO.  

The appellant was scheduled for a Travel Board hearing in May 2012.  He did not report.  Therefore, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for residuals, left wrist injury and residuals, cold weather injury, based upon service incurrence.  He maintains that he fractured his wrist in service and that he has residuals from the same.  He also asserts that while stationed at Camp Casey, Korea, he was buried in the snow and suffers the residuals from that injury.  

A review of the record reveals that in March 1982, the appellant had filed a claim for residuals, left wrist injury.  At that time, his service treatment records (STRs) could not be obtained.  His STRs from his active duty still have not been obtained.  His STRs from his North Carolina Army National Guard duty are of record, and in July 1982, there was a medical note which indicated that the appellant had a comminuted fracture of the left wrist which was shown on his separation examination from the regular Army.  At the time of that medical note, he was having pain from that injury.  The STRs also indicated that the appellant's active duty medical record showed 63 trips to sick call.  A July 1982 letter from the North Carolina Army National Guard is also of record and indicates that the appellant's STRs are at that location in Raeford, North Carolina.  It is not clear what those trips to sick call entailed, but an attempt to obtain those records and his service personnel records should be made.  Thereafter, if there is evidence of record showing that he sustained cold weather and/or left wrist injury in service, a VA examination for these alleged injuries should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center and obtain the appellant's active service personnel records and thereafter, associate those records with the claims file.  If those records cannot be located, the claims file should be so noted.  

2.  The RO/AMC should contact the North Carolina Army National Guard and obtain the appellant's service treatment records.  Thereafter, associate those records with the claims file.  If those records cannot be located, the claims file should be so noted.  

3.  Schedule the appellant for a VA examination to determine the nature and etiology of his residuals, left wrist injury and residuals, cold weather injury.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated studies, to include x-rays of his left arm and wrist, should be performed.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's left wrist injury and/or cold weather injury are related to his active duty service.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


